 



Exhibit 10.9
PATENT ASSIGNMENT OF SECURITY
     WHEREAS, SentitO Networks, Inc., a Delaware corporation (“Company”), owns
the patents and patent applications shown in the attached Schedule A (the
“Patents”), for which there are recordings or applications in the United States
Patent and Trademark Office under the numbers shown in the attached Schedule A;
and
     WHEREAS, Company entered into certain Joinder Agreement dated as of the
date hereof in favor of Laurus Master Fund, Ltd. (“Laurus”) pursuant to which
Company became obligated to Laurus pursuant to (i) a certain Security Agreement,
dated as of September 20, 2006, among Verso Technologies, Inc., a Minnesota
corporation (“Verso”), certain subsidiaries of Verso and Laurus and (ii) a
certain Intellectual Property Security Agreement, dated as of September 20,
2006, among Verso, certain subsidiaries of Verso and Laurus (as each may be
amended, modified, restated or supplemented from time to time, collectively, the
“Agreements”); and
     WHEREAS, pursuant to the Agreements, Company is granting to Laurus a
security interest in the Patents, all proceeds thereof, all rights corresponding
thereto and all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, and the recordings and applications therefor.
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, Company does hereby grant to Laurus a security interest in
and to the Patents and recordings and applications therefor, which security
interest shall secure all the Obligations as defined in the Agreements and in
accordance with the terms and provisions thereof.
     Company expressly acknowledges and affirms that the rights and remedies of
Laurus with respect to the security interest granted hereby are more fully set
forth in the Agreements.
Dated as of: April 18, 2007

            SENTITO NETWORKS, INC.
      By:   /s/ Martin D. Kidder       Name:  Martin D. Kidder        
Title:  CFO         LAURUS MASTER FUND, LTD.
      By:   /s/ David Grin       Name:   David Grin       Title:   Director    

 